Leventritt, J. (Concurring.)
In my opinion the correspondence between the plaintiff and the defendant, as detailed by Mr. Justice MacLean, established an agreement for the exchange of the defendant’s farm for the property on East Ninety-eighth street, and if the plaintiff had proven, to the satisfaction of the trial justice, employment by the defendant, or an express or implied promise on his part to pay brokerage to the plaintiff, the latter would have been entitled to recover. The plaintiff was, however, concededly the agent of- the owner of the Ninety-eighth street property, and on his behalf proposed an exchange to the defendant. The mere fact that the transaction was not in the nature of a sale, but involved an exchange, does not impliedly charge the defendant with any liability to compensate. The record fails to disclose any evidence of employment or of a uromise to pay, hence the judgment should be reversed.
Judgment reversed and new trial ordered, with costs to appellant to abide event.